     Case: 1:20-cr-00077-TSB Doc #: 29 Filed: 08/03/20 Page: 1 of 2 PAGEID #: 1298




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

United States of America,                      :
                                               :               Case No.: 1:20-cr-077
        Plaintiff,                             :
v.                                             :               Judge Black
                                               :
Matthew Borges,                                :
                                               :
        Defendants.                            :

                       NOTICE OF APPEARANCE OF CO-COUNSEL

        In accordance with Local Rule 83.4, Todd A. Long hereby respectfully enters his

appearance as co-counsel with Karl H. Schneider, on behalf of the Defendant Matthew Borges.

There is no change in the lead trial attorney in this matter as a result of this notice of appearance.

                                               Respectfully submitted,

                                               /s/ Todd A. Long
                                               Karl H. Schneider (0012881), Lead Counsel
                                               Todd A. Long (0082296)
                                               MCNEES WALLACE & NURICK LLC
                                               21 East State Street, Suite 1700
                                               Columbus, Ohio 43215
                                               Telephone: (614) 719-2843
                                               Facsimile: (614) 614-469-4653
                                               kschneider@mcneeslaw.com
                                               tlong@mcneeslaw.com

                                               Counsel for Defendant


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing Notice was electronically filed with the
Clerk of the United States District Court using the CM/ECF system on August 3, 2020, which will
send notification of such filing to all attorneys of record including Assistant United States
Attorneys Emily Glatfelter and Matthew Singer.

                                                               /s/ Todd A. Long
                                                   1
Case: 1:20-cr-00077-TSB Doc #: 29 Filed: 08/03/20 Page: 2 of 2 PAGEID #: 1299




                                                Todd A. Long (0082296)




                                     2
